Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135272                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135272
                                                                    COA: 280100
                                                                    Kent CC: 04-005983-FH
  STEVEN MARK HARRIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 4, 2007
  order of the Court of Appeals is considered. We DIRECT the Kent County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall address the following issues: (1) whether the Michigan
  Department of Corrections (MDOC) has the authority to “cancel” defendant’s discharge
  from parole; and (2) whether the trial court erred by sua sponte amending a judgment of
  sentence, which was valid when entered, based on the MDOC’s “cancellation” of
  defendant’s parole discharge.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2008                      _________________________________________
           s0416                                                               Clerk